DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentz et al. (U.S. Pub. No. 20070202751) in view of Ratzlaff (U.S. Pub. No. 20120037636).
Regarding Claim 1, Wentz et al. discloses a waste receptacle 11 (Figure 6), comprising: a receptacle wall 22 (figure 6), a cinch tab 40 (figure 6); and a cinch defined by the cinch tab (figure 6); wherein the cinch comprises an opening 60 (figure 3) configured to admit a liner portion of a waste liner (figure 6); and wherein the cinch tab is spaced from the receptacle wall by a spacing S adjacent a lower edge of the opening (figure 7), wherein the spacing S is defined by the receptacle wall and the cinch tab (figure 7), and wherein the spacing S is greater than a predetermined threshold spacing (figure 7).  Wentz et al. does not disclose wherein the cinch comprises a notch continuous with and extending away from the opening, wherein at least a portion of the opening narrows in width in a direction extending between the notch and a lower end of the cinch, and wherein the opening and the notch are configured to retain the liner portion to at least partially secure the waste liner to the waste receptacle.  However, Ratzlaff teaches the cinch comprises a notch continuous with and extending away from the opening (figure 1), wherein at least a portion of the opening narrows in width in a direction extending between the notch and a lower end of the cinch (figure 2), and wherein the opening and the notch are configured to retain the liner portion to at least partially secure the waste liner to the waste receptacle (figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wentz et al. to include a notch as described above, as taught by Ratzlaff, in order to provide a tight hold on a liner while preventing damage to said liner.
Regarding Claim 3, Wentz et al. discloses the receptacle wall defines an upper rim of the waste receptacle 37 (figure 7), wherein the cinch tab is angled at an interior angle beta relative to the upper rim (Figure 7), wherein the interior angle beta is greater than a predetermined threshold angle (figure 7).
Regarding Claim 4, Wentz et al. discloses the cinch tab defines a substantially flat surface contour (figure 7).
Regarding Claim 5, Wentz et al. discloses the cinch tab defines a curved surface contour (figure 7).
Regarding Claim 6, Wentz et al. discloses the cinch tab extends continuously about the cinch (figure 6).
Regarding Claim 7, Wentz et al. discloses the cinch tab defines a discontinuity opposing the notch and extending from the opening of the cinch (figure 6).
Regarding Claim 8, Ratzlaff teaches opposing edges of the notch define an interior angle alpha, wherein the interior angle alpha is less than a predetermined threshold angle (figure 1).
Regarding Claim 9, Ratzlaff teaches a maximum spacing W1 of opposing edges of the opening of the cinch is greater than a maximum spacing of opposing edges of the notch W2 by a predetermined threshold (figure 1).
Regarding Claim 10, Ratzlaff teaches the opening of the cinch is substantially circular, oval, oblate, or ellipsoidal (paragraph 31).
Regarding Claims 11 and 12, Wentz et al. and Ratzlaff teach all the limitations substantially as claimed except for the opening of the cinch defines a zig-zag or undulating periphery or the notch of the cinch defines a zig-zag or undulating periphery.  However, it would have been an obvious matter of design choice to have the opening of the cinch defines a zig-zag or undulating periphery or the notch of the cinch defines a zig-zag or undulating periphery since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04(IV)(B).
Regarding Claim 13, Ratzlaff teaches the cinch is substantially symmetric about a symmetry axis (paragraph 31).
Regarding Claim 14, Ratzlaff teaches the cinch is substantially asymmetric or skewed (paragraph 31).
Regarding Claim 15, Wentz et al. discloses the waste receptacle comprises an upper rim adjacent to and continuous with the cinch tab 37 (figure 7), wherein the cinch tab is angled relative to the upper rim (figure 7), and wherein the notch extends from the cinch tab to the upper rim (when combined with Ratzlaff, figure 1 Ratzlaff and figure 6 Wentz et al.).
Regarding Claim 16, Wentz et al. discloses the waste receptacle 11 (figure 6) comprises a curved transition between the cinch tab and the upper rim (figure 7).
Regarding Claim 17, Ratzlaff teaches the cinch has a teardrop-shaped periphery (figure 2).
Regarding Claim 18, Wentz et al. discloses the waste receptacle comprises a housing configured to receive and retain the waste liner (figure 6).
Regarding Claim 19, Wentz et al. discloses the housing comprises a metal, an alloy, a polymer, a glass, a fabric, a composite, or combinations thereof (paragraph 33).
Regarding Claim 20, Wentz et al. discloses the housing is substantially rigid (paragraph 33).
Regarding Claim 21, Wentz et al. discloses a waste receptacle 11 (figure 3), comprising: a receptacle wall 22 (figure 3); a cinch tab 40 (figure 6); and a cinch defined by the cinch tab (figure 6); wherein the cinch comprises an opening 60 (figure 3) configured to admit a liner portion of a waste liner (figure 6), wherein the opening is spaced from the receptacle wall by a spacing S (figure 7), wherein the spacing S is defined by the receptacle wall and the cinch tab (figure 7), and wherein the spacing S is greater than a predetermined threshold spacing (figure 7).  Wentz et al. does not disclose the cinch comprises a notch continuous with and extending from the opening, wherein at least a portion of the opening narrows in width in a direction extending from the notch, wherein the opening and the notch are configured to retain the liner portion to at least partially secure the waste liner to the waste receptacle.  However, Ratzlaff teaches the cinch comprises a notch continuous with and extending from the opening (figure 1), wherein at least a portion of the opening narrows in width in a direction extending from the notch (figure 2), and wherein the opening and the notch are configured to retain the liner portion to at least partially secure the waste liner to the waste receptacle (figure 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wentz et al. to include a notch as described above, as taught by Ratzlaff, in order to provide a tight hold on a liner while preventing damage to said liner.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733